Citation Nr: 0326702	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  99-18 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
prior to April 16, 2001, and in excess of 40 percent from 
April 16, 2001, for degenerative joint disease of the right 
knee.

2.  Entitlement to an effective date prior to April 16, 2001 
for the assignment of a 10 percent rating for degenerative 
joint disease of the left knee.

3.  Entitlement to an initial rating in excess of 20 percent 
for bilateral hearing loss.

4.  Entitlement to an effective date prior to April 16, 2001 
for the grant of a total rating for compensation purposes 
based on individual unemployability (TDIU).

5.  Entitlement to an effective date prior to April 16, 2001 
for the grant of dependents' educational assistance (DEA) 
under Chapter 35, Title 38, United States Code.



REPRESENTATION

Appellant represented by:	Stephen A. Stefanski, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in New Orleans, 
Louisiana (RO).

In April 2003 the RO denied entitlement to earlier effective 
dates for the grant of service connection for disabilities 
involving the knees and right ankle and bilateral hearing 
loss.  He was notified of that decision in May 2003 and of 
his appellate rights.  He has not appealed that 
determination.

The issues of entitlement to an initial rating in excess of 
20 percent for bilateral hearing loss, and entitlement to 
TDIU and DEA will be discussed in the Remand portion of this 
decision.


FINDINGS OF FACT

1.  Prior to April 16, 2001, the veteran's degenerative joint 
disease of the right knee, confirmed by x-rays, was 
manifested by pain and limitation of motion of minus 10 
degrees extension and 110 degrees flexion noted on VA 
examinations in February 1998 and May 1999 respectively 
without instability or subluxation.  

2.  The veteran's degenerative joint disease of the right 
knee is manifested by pain and limitation of extension of 30 
degrees without instability or subluxation.

3.  In May 1999 the RO assigned a 0 percent rating for 
degenerative joint disease of the left knee.  The veteran did 
not appeal that decision which is now final.  

4.  A VA examination was conducted on April 16, 2001. 

5.  In May 2001 the RO increased a 0 percent rating in effect 
for degenerative joint disease of the left knee and correctly 
assigned an effective date of April 16, 2001, which is both 
the date of receipt of claim and the date entitlement arose. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the right knee prior to 
April 16, 2001 have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4, Diagnostic Code 5261 (2002).

2.  The criteria for an evaluation in excess of 40 percent 
from April 16, 2001 for degenerative joint disease of the 
right knee have not been met.  38 U.S.C.A. § 1155(West 2002);  
38 C.F.R. § Part 4, Diagnostic Code 5261 (2002).

3.  The criteria for an effective date prior to April 16, 
2001 for the assignment of a 10 percent rating for 
degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. § 1155(West 2002); 38 C.F.R. Part 4, 3.400, 
Diagnostic Codes 5010, 5003, 5260, 5261 (2002)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist. The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in respective 
statements of the case and supplemental statements of the 
case.  Also, in a February 2003 notice letter, and in 
supplemental statements of the case in April 2002 and April 
2003, the RO notified the appellant of VCAA provisions and 
what records the VA would obtain.  Quartuccio v. Princippi, 
16 Vet. App. 183 (2002).  The record shows that the RO has 
obtained all available pertinent evidence.  The Board finds 
that the VA has satisfied provisions of the VCAA.  Quartuccio 
v. Princippi, 16 Vet. App. 183 (2002).

I.  Factual Background

Received on September 11, 1995 was the veteran's claim for 
service connection for bilateral knee disorders.  A November 
1996 statement from a private physician is to the effect that 
the veteran was experiencing chronic leg pain.  

The report of a February 1998 VA examination shows that X-
rays taken in January 1998 revealed marked degenerative 
changes in the left knee joint with lifting.  X-rays of the 
right knee revealed similar changes of marked degenerative 
changes and lipping of the condyles noted.  The veteran 
complained of pain in both knees.  He reported the pain was 
8/10.  On examination, the ranges of motion of the right and 
left knees, respectively, included flexion (normal being from 
0 to 140 degrees) of 140 degrees bilaterally, and extension 
(normal being 0 degrees) of -10 degrees bilaterally.  Q angle 
was normal and McMurray was negative.  The right knee was 
swollen generally with no fluid noticed.  The ligaments were 
intact.  The diagnoses included bilateral knee degenerative 
arthritis.  

A February 1998 statement from a private physician is to the 
effect that physician noted that he had examined the veteran 
that day and found the veteran had traumatic and degenerative 
arthritis of the right knee with evidence of a healed 
fracture involving the fibula of the right knee.  The range 
of motion was limited in the right knee due to the arthritis 
and the only was to improve it was a total knee replacement.

In January 1999 the Board granted service connection for 
bilateral knee disabilities.

The veteran underwent a VA examination for joints in April 
1999.  At that time, his complaints included bilateral knee 
pain, the right knee affected more than the left.  The 
veteran rated his right knee pain as 8 out of 10, while the 
left knee pain was 6 out of 10.  The veteran indicated that 
he had pain symptoms all the time and could only walk about 
100 yards or stand for half an hour.  Rest and Motrin helped, 
and cold weather made symptoms worse.  He reported that he 
had some loss of balance with walking.  The veteran was using 
a cane to walk.  The examination report noted a history of 
injury during service, but the veteran could not remember 
exactly what kind of treatment he received at the time.  On 
examination, there was no swelling, redness or heat.  The 
range of motion in the right knee was from 0 to 110 degrees, 
with no pain and pain with motion from 110 to 140 degrees of 
flexion.  Extension was to 0 degrees.  Range of motion of the 
left knee was from 0 to 140 with no pain.  The diagnosis was 
degenerative joint disease of both knees, residuals of 
injuries.

In May 1999 the RO implemented the decision of the Board and 
assigned a 10 percent rating for degenerative joint disease 
of the right knee and a 0 percent rating for degenerative 
joint disease of the left knee, effective from September 11, 
1995, under Diagnostic Codes 5010, 5257.  He was notified of 
that decision and of his appellate rights.

The veteran perfected an appeal regarding the increased 
rating for the right knee disorder.  He did not appeal the 
assignment of the 0 percent rating for the left knee.  
Accordingly, the May 1999 decision is final with regard to 
left knee disorder.  38 U.S.C.A. § 7105 (West 2002).

The report of an April 16, 2001 VA examination shows that the 
examiner reviewed the medical records, which revealed that 
the veteran had been injured in service when a tree fell on 
his legs.  During the examination, the veteran complained of 
pain in both knees with swelling of the legs.  He used a cane 
on the right side for support and ambulation for distances of 
more than two feet.  He reported that the leg tended to give 
way with weakness and that he had difficulty on kneeling, 
squatting, climbing and walking.  The pain prevented him from 
doing much activity.  There was no redness, heat, swelling, 
any kneecap problems, dislocation or giving way.  The veteran 
was not wearing any knee brace.

On physical examination the veteran walked with a limp on the 
right side.  He was able to walk much better with a cane.  He 
had mild swelling on the left and more on the right.  He had 
varicose veins in both legs, more on the right than the left 
and had bluish discoloration of the leg from the knee to the 
foot.  Pulses were equal on both sides.  Sensation was 
decreased in both legs from the knee to the feet.  The ranges 
of motion of the right knee included 90 degrees of flexion 
and - 30 degrees of extension.  The ranges of motion of the 
left knee included 140 degrees of flexion and - 10 degrees of 
extension.  The report indicated that 0 to 140 degrees of 
flexion is normal and 0 degrees of extension was normal.  The 
veteran had swelling of the right knee with some weakness on 
the medial collateral ligament.  There was a genuvalgum or 
knock-kneed deformity.  There was grinding of the patella on 
the superior inferior displacement.  There was no evidence of 
subluxation or dislocation of the knee or patella on either 
side.  He was unable to walk on tiptoe or heel walk.  He had 
weakness on the right side on regular toe-heel gait.  At the 
knee level the legs measured 16 inches in circumference on 
the right leg and 17 inches on the left leg.  Sensation was 
decreased on both legs from the knees to the feet.

The examiner noted that in general the veteran had painful 
knees from degeneration and limited motion, which was the 
subject of his giving way and weakness.  There was no 
subluxation or discoloration involving the joint or patella 
femoral joint.  He had flare-ups that included pain on 
prolonged standing and walking.  The flare-ups did not 
increase the functional impairment.  The use of a regular 
cane was medially necessary for distances of more than two 
feet, for balance and support.  There was no evidence of 
inflammatory arthritis.  X-ray examination of the right knee 
revealed narrowing of the lateral joint space with edge 
osteophyte formation, and also tibial spine peaking.  There 
was narrowing of the space on the medial side also with early 
calcification of the menisci.  Osteophyte formation was noted 
in the patella and femur with loose bodies noted posteriorly.  
There was no evidence of fracture, dislocation or angulation 
of the patella femoral angle.  Mild subchondral changes were 
noted of the patella consistent with chondromalacia.  The 
diagnosis was right knee degenerative arthritis with 
osteoarthritis and patella femoral arthritis and limited 
motion.

The examiner concluded that examination revealed that the 
severity of the right knee disability had increased with 
further deterioration of the articular surface of range of 
motion and strength. The examiner noted that there was no 
evidence of patella or knee joint subluxation or instability.  
There was a weakened movement of extension due to blockage 
physically by the knee arthritis and loose bodies present. 
There was excess fatigability due to age, deterioration of 
both knees and presence of varicose veins.  The examiner 
stated that these were all attributed to the service-
connected disability.  The examiner noted that since the last 
examination in February 1998, there had been additional loss 
of range of motion, and opined that the degree of pain 
manifested would be moderate to severe and would be noted 
when the knee was repeatedly used and over a period of time.  
In May 2001 the RO increased the 10 percent in effect for 
degenerative joint disease of the right knee to 40 percent 
effective from April 16, 2001 and the 0 percent in effect for 
degenerative arthritis of the left knee to 10 percent, 
effective from April 16, 2001, the date of the VA 
examination.

II.  Right Knee

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Since the present appeal arises from an initial rating 
decision that established service connection and assigned an 
initial disability evaluation, it is not the present level of 
disability that is of primary importance in that situation; 
rather, in effect, the entire period is to be considered to 
ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found with respect to 
these disabilities.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, is rated as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

In the absence of limitation of motion, degenerative 
arthritis is assigned a 20 percent evaluation when there is 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations, and is assigned a 10 percent 
evaluation when there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups. 

The normal range of motion of the knee is set out as zero 
degrees of extension to 140 degrees of flexion at 38 C.F.R. 
Part 4, Plate II.

In VAOPGCPREC 23-97, the VA General Counsel stated that when 
a knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion that at least 
meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. § 4.40 (2002). Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are relevant 
considerations for determination of joint disabilities. See 
38 C.F.R. §§  4.45, 4.59 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2002) must also be 
considered, and the examinations upon which the rating 
decisions are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet.App. 202 (1995).

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint. 38 
C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2002).  Under 
Diagnostic Code 5260, limitation of flexion of the knee to 60 
degrees warrants a noncompensable evaluation, limitation of 
flexion to 45 degrees warrants a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation and limitation of flexion to 15 degrees warrants a 
30 percent evaluation, the highest schedular evaluation under 
this diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5256, where there is ankylosis (bony 
fixation) of the knee, in an extremely unfavorable position, 
in flexion at an angle of 45 degrees or more, a 60 percent 
rating evaluation is warranted. Where there is flexion 
between 20 and 45 degrees, a 50 percent rating evaluation is 
warranted. Where flexion is between 10 and 20 degrees, a 40 
percent rating evaluation is warranted, and where there is a 
favorable angle in full extension, or in slight flexion 
between zero and 10 degrees, a 30 percent evaluation is 
warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2002).  

Under Diagnostic Code 5262, malunion of the tibia and fibula 
of either lower extremity warrants a 30 percent evaluation 
when the disability results in marked knee or ankle 
disability. Nonunion of the tibia and fibula of either lower 
extremity warrants a 40 percent evaluation if there is loose 
motion requiring a brace. 38 C.F.R. § 4.71a, Diagnostic Code 
5262.

This appeal arises from initial rating of the veteran's 
service connected disability. In such cases, the Court has 
stated that "separate ratings can be assigned separate 
periods of time based on facts found', a practice known as 
'staged' ratings." Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The veteran's statements regarding the severity of his knee 
disabilities are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

Regarding the period prior to April 15, 2001, the clinical 
evidence shows that the veteran's primary complaint was right 
knee pain.  The February 1998 and April 1999 VA examinations 
indicated that the pain was reportedly 8/10.  The February 
1998 examination showed extension of the right knee was minus 
10 degrees and the right knee was swollen.  Flexion was 
normal.  The lack of 10 degrees extension is consistent with 
a 10 percent rating under Diagnostic Code 5261.  
Additionally, the April 1999 VA examination showed only 
slight limitation of motion with flexion to 110 degrees and 
extension was normal.  Furthermore, there was no swelling, 
redness or heat.  There was no evidence of instability or 
subluxation.  Based on this evidence the Board finds that the 
criteria for a rating in excess of 10 percent prior to April 
16, 2001 have not been met.  The Board is satisfied that the 
degree of functional impairment due to pain as set forth in 
the Deluca case when viewed in conjunction with the range of 
motion finding is contemplated in the 10 percent rating for 
the right knee disorder.

Regarding the period from April 16, 2001, the April 2001 VA 
examination showed swelling, weakness on the medial 
collateral ligament, a genuvalgum or knock-kneed deformity, 
and excess fatigability due to age.  The veteran also used a 
cane for ambulation.  However, the veteran had 90 degrees of 
flexion and extension of minus 30 degrees.  The limitation of 
extension is consistent with a 40 percent rating.  Also, 
there was no evidence of instability or subluxation or 
ankylosis.  Based on these findings it is the judgment of the 
Board that the criteria for a rating in excess of 40 percent 
have not been satisfied.  Also, the Board finds that, in view 
of the range of motion findings, the functional loss due to 
the pain as contemplated in the Deluca case is included in 
the current 40 percent rating.  

Thus, the arthritis of the right knee is rated 10 percent 
disabling prior to April 16, 2001 and 40 percent thereafter.  
Fenderson v. Brown, 12 Vet. App. 119 (1999).

III.   Earlier Effective Date for an Increased Rating for a 
Left Knee Disability 

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (2002).  Unless specifically provided otherwise, the 
effective date of an original claim or a claim reopened after 
final adjudication shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefore. 38 U.S.C.A. § 5110(a) (West 
1991).  

Additionally, the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date. Otherwise date of receipt of claim. 38 C.F.R. § 
3.400.

38 C.F.R. § 3.157(a) (2002) provides that the effective date 
of pension or compensation benefits (as a claim for increase 
or to reopen) will be the date of receipt of the claim or the 
date entitlement arose, whichever is later. If a formal claim 
for compensation has previously been allowed, or a formal 
claim for compensation disallowed for the reason that the 
service-connected disability is not compensable in degree, a 
report of examination or hospitalization can be accepted as 
an informal claim for benefits.  Acceptance of a report of 
examination or treatment as a claim for increase is subject 
to the payment of retroactive benefits from the date of a 
report or for a period of 1 year prior to the date of receipt 
of the report.  38 C.F.R. § 3.157 (2002).  As to reports 
prepared by the VA or the uniformed services, the date of 
receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital. 38 C.F.R. § 3.157(b)(1) 
(2002).  

For reports prepared by a non-VA hospital where the veteran 
was maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim. 38 C.F.R. § 3.157(b) (2002).  This regulation, 
however, does not provide for special circumstances in cases 
of initial claims for compensation.

To summarize, the May 1999 decision by the RO, which assigned 
a 0 percent rating for degenerative joint disease of the left 
knee, was not appealed by the veteran and is now final.  
38 U.S.C.A. § 7105.  

The next reference to an increase in left knee pathology was 
the VA examination conducted on April 16, 2001.  That 
examination showed arthritis, and limitation of motion of the 
left knee.  The examination report represents the veteran's 
reopened claim and the date that it was factually 
ascertainable that an increase in disability had occurred.

In May 2001 the RO increased the 0 percent in effect for 
degenerative arthritis of the left knee to 10 percent, and 
correctly assigned an effective date of April 16, 2001,which 
is the date of the reopened claim and the date it was 
factually ascertainable that an increase in disability had 
occurred.  The evidence does not provide a basis of an 
assignment of the 10 percent rating prior to April 16, 2001.  
Accordingly, the Board finds that the weight of the evidence 
is against the veteran's claim.


ORDER

Entitlement to an evaluation in excess of 10 percent prior to 
April 16, 2001 for degenerative joint disease of the right 
knee is denied.

Entitlement to an evaluation in excess of 40 percent 
effective from April 16, 2001, for degenerative joint disease 
of the right knee is denied.

Entitlement to an effective date prior to April 16, 2001 for 
the assignment of a 10 percent rating for arthritis of the 
left knee is denied.


REMAND

The veteran is claiming an initial rating in excess of 20 
percent for his bilateral hearing loss.  A review of the 
claims file shows that the veteran was notified that he was 
scheduled for a VA examination in February 2003 and that the 
veteran failed to report for that examination.  No 
explanation has been received from the veteran regarding his 
failure to report for the evaluation.  It is unclear whether 
the veteran was specifically informed of 38 C.F.R. § 3.655 
(2002) as it relates to a claim for an increased rating.  

38 C.F.R. § 3.655 (a) (2002) provides that when entitlement 
or continued entitlement to a benefit cannot be established 
or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate. Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655 (b) provides that if a 
claimant fails to report for an examination scheduled in 
conjunction with a claim for increase, then the claim shall 
be denied.  

In view of Fenderson v. West, 12 Vet. App. 119, 126 (1999), 
the Board finds that this issue is intertwined with the 
issues of entitlement to an effective date prior to April 16, 
2001 for the grant of TDIU and DEA in conjunction with this 
grant.  

In order to ensure that the veteran has every opportunity to 
establish his claims, this case is REMANDED to the RO for the 
following development and consideration:

1.  It is requested that the RO ask the 
veteran if he is willing to report for an 
audiology examination in connection with 
his hearing loss claim.  He should be 
notified of the provisions of 38 C.F.R. § 
3.655, as it relates to an increased 
rating claim.  

2.  If the veteran states that he is 
willing to report for an examination, an 
audiology examination should be scheduled 
in order to determine the nature and 
severity of any hearing loss.  All tests 
deemed necessary should be conducted.  
Send the claims folder to the examiner 
for review.  If the veteran fails to 
report to any scheduled examination, the 
RO should obtain and associate with the 
record any notice sent to the veteran 
regarding the prospective examination.

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the issues of entitlement to 
an increased rating for bilateral hearing 
loss and entitlement to effective date 
prior to April 16, 2001 for the grant of 
TDIU and DEA. 

If any benefit sought is not granted, the veteran and his 
representative should be furnished with a Supplemental 
Statement of the Case, to include all pertinent law and 
regulations, and an opportunity to respond.  Thereafter, if 
in order, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

